         Case 1:21-cr-00050-DMT Document 22 Filed 06/02/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
              Plaintiff,                     )       ORDER ADOPTING STIPULATION
                                             )       FOR RELEASE
       vs.                                   )
                                             )
Dean Farron Foote, Jr.,                      )       Case No. 1:21-cr-050
                                             )
              Defendant.                     )

       Defendant is presently in Marshals Service custody at the Heart of America Correctional and

Treatment Center in Rugby, North Dakota. On June 1, 2021, the parties filed a “Stipulation for

Release.” (Doc. No. 21). Defendant has secured a placement at the Good Road Recovery Center

in Bismarck, North Dakota. He requests to be conditionally released so that he can participate in

Good Road Recovery Center’s inpatient treatment program. The United States has no objection.

       The court ADOPTS the Stipulation for Release (Doc. No. 21). The United States Marshal

shall transport defendant to the Good Road Recovery Center June 2, 2021. Upon arriving at the

Good Road Recovery Center, defendant shall be released subject to the following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)    Defendant shall refrain from the use of alcohol; any use or possession of a narcotic

              drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

              unless prescribed by a licensed medical practitioner, and any use of inhalants.

              Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

              Services Officer to verify compliance. Failure or refusal to submit to testing or

              tampering with the collection progress or specimen may be considered the same as

                                                 1
  Case 1:21-cr-00050-DMT Document 22 Filed 06/02/21 Page 2 of 2




       a positive test.

(4)    Defendant shall report to the Pretrial Services Officer at such times and in such

       manner as designated by the Officer.

(5)    Defendant shall not possess a firearm, destructive device, or other dangerous

       weapon.

(6)    Defendant shall reside at Good Road Recovery Center, fully participate in its

       programming, and comply with all of its rules and regulations. Upon his arrival, he

       shall contact Pretrial Services Officer Baily Kruger at (701) 530-2414.

(7)    Defendant shall sign all releases of information requested by the Pretrial Services

       Officer so that his progress and participation in treatment may be monitored.

(8)    Upon his discharge from the treatment program, defendant shall immediately report

       to the United States Marshal's office in Bismarck with the understanding that he shall

       be detained pending further order of the court.

IT IS SO ORDERED.

Dated this 2nd day of June, 2021.
                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                         2
